Exhibit 21 Subsidiaries of the Registrant 1. Bank of the Ozarks, an Arkansas state chartered bank. 2. Ozark Capital Statutory Trust II, a Connecticut business trust. 3. Ozark Capital Statutory Trust III, a Delaware business trust. 4. Ozark Capital Statutory Trust IV, a Delaware business trust. 5. Ozark Capital Statutory Trust V, a Delaware business trust. 6. The Highlands Group, Inc., an Arkansas corporate subsidiary of Bank of the Ozarks. 7. Arlington Park, LLC, a 50% owned Arkansas LLC subsidiary of The Highlands Group, Inc. 8. BOTO, LLC, a 100% owned Arkansas LLC subsidiary of Bank of the Ozarks. 9. ASMSA Investment Fund LLC, a 99% owned Delaware subsidiary of Bank of the Ozarks. Open Avenues Investment Fund LLC, a 99% owned Delaware subsidiary of Bank of the Ozarks. BOTO FL Properties LLC, a 100% owned Florida subsidiary of Bank of the Ozarks. PAB State Credits LLC, a 100% owned Georgia subsidiary of Bank of the Ozarks. FCB Properties LLC, a 100% owned Georgia subsidiary of Bank of the Ozarks. BOTO NC Properties, LLC, a 100% owned North Carolina subsidiary of Bank of the Ozarks. BOTO GA Properties, LLC, a 100% owned Georgia subsidiary of Bank of the Ozarks. BOTO-AR Properties, LLC, a 100% owned Arkansas subsidiary of Bank of the Ozarks. FNB Insurance Agency, Inc., a 100% owned North Carolina subsidiary of Bank of the Ozarks. Carolina Foothills Properties, LLC, a 100% owned North Carolina subsidiary of Bank of the Ozarks. Carolina Foothills Properties Group I, LLC, a 100% owned North Carolina subsidiary of Bank of the Ozarks. Carolina Foothills Properties Group II, LLC, a 100% owned North Carolina subsidiary of Bank of the Ozarks. Carolina Foothills Properties Group III, LLC, a 100% owned North Carolina subsidiary of Bank of the Ozarks. BOTO SC Properties, LLC, a 100% owned South Carolina subsidiary of Bank of the Ozarks. Omnibank Center Business Condominium Owners Association, Inc., a 75.2% owned Texas subsidiary of Bank of the Ozarks. Summit Real Estate Investments, Inc., a 100% owned Arkansas subsidiary of Bank of the Ozarks. Intervest Statutory Trust II, a Connecticut business trust Intervest Statutory Trust III, a Connecticut business trust Intervest Statutory Trust IV, a Delaware business trust Intervest Statutory Trust V, a Delaware business trust Arlington Oaks I, LLC, a 100% owned Florida subsidiary of Arlington Oaks II, LLC Arlington Oaks II, LLC, a 100% owned Florida subsidiary of Bank of the Ozarks BOTO Holdings, Inc., a 100% owned Texas subsidiary of Bank of the Ozarks RESG Cayman Islands SPE, LLC, a 100% owned Texas subsidiary of Bank of the Ozarks
